Citation Nr: 0330617	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-01 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated at 50 percent.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West 2002), redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for 
the claimant to submit any information or evidence in his or 
her possession.  The VCAA also requires VA to assist the 
claimant with obtaining the evidence necessary to 
substantiate the claim.  VA implemented the VCAA in 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).

During the initial review of this case, the Board noted that 
the appellant has not been provided the statutorily required 
notice of the provisions of the VCAA and VA's obligations 
thereunder as concerns both of his pending claims.  The 
Board may not cure this defect.  See Disabled American 
Veterans, et al. (DAV) v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV v. Secretary of Veterans Affairs, supra 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The notice provided to the appellant must, in addition to 
stating the general provisions of the VCAA, specifically 
inform the appellant what evidence already is of record, any 
additional evidence the RO will attempt to obtain on behalf 
of the appellant and what evidence the appellant is expected 
to obtain and provide the RO.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Further, the appellant will be 
informed that he has one year to respond and submit any 
information or evidence he desires considered in support of 
his claim.

The Board notes that the November 2001 VA psychiatric 
evaluation assessed the appellant's Global Assessment of 
Functioning (GAF) at 50, whereas a May 2002 VA treatment 
note reflects his GAF at 41.  Therefore, the Board deems a 
current psychiatric evaluation to be appropriate to 
reconcile the findings.

Accordingly, the case is REMANDED for the following:

1.  The RO shall ensure that all VCAA 
notice obligations have been satisfied 
in accordance with the recent decision 
in PVA v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  The RO shall schedule the appellant 
for a VA psychiatric evaluation at the 
appropriate treatment facility for a 
current assessment of his PTSD.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  Request 
the examiner to specifically opine as to 
the appellant's employability.  A GAF 
score should be determined and its 
significance explained.

3.  After all of the above development is 
completed, the RO shall review all 
evidence obtained since the last 
supplemental statement of the case 
(SSOC), including any treatment records 
generated since and any additional 
evidence submitted by the appellant.  The 
RO's review should take cognizance of 
stage rating of the appellant's 
disability if and where applicable.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  To the extent that any benefits 
sought on appeal remain denied, issue the 
appellant and his representative a SSOC, 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




